Exhibit 10.1

CONSULTING SERVICES AGREEMENT

CONSULTING SERVICES AGREEMENT, dated as of March 22, 2009, by and between The
Phoenix Companies, Inc., a Delaware corporation (the “Company”), and Dona D.
Young (“Consultant”).

WHEREAS, Consultant has served as the Chairman and Chief Executive Officer of
the Company since 2003, as President of the Company since 2000, and in other
positions with the Company and its affiliates since 1980; and

WHEREAS, Consultant has determined to retire from employment with the Company,
on April 15, 2009 (the “Retirement Date”); and

WHEREAS, the Company wishes to continue to avail itself of Consultant’s
knowledge, expertise and experience for a transition period by appointment of
Consultant as a consultant to provide services that are helpful to the operation
of the Company’s business; and

WHEREAS, Consultant is willing to serve as a consultant to the Company upon the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of their mutual promises, the Company and
Consultant agree as follows:

1. Consulting Services. During the period beginning on the day after the
Retirement Date and continuing until April 15, 2010 (the “Consulting Period”),
Consultant shall personally provide to the Chief Executive Officer of the
Company (“CEO”) or the Board of Directors (the “Board”) such consulting services
as either the Chief Executive Officer or the Board may reasonably request from
time to time. Such consulting services shall relate to the transition of
Consultant’s duties and responsibilities as in effect prior to the Retirement
Date to her successor as CEO, and to such other matters as are appropriate for
the former Chief Executive Officer of the Company.

2. Time, Location and Maximum Commitment. The Company and Consultant shall
mutually agree on the time and location at which she shall perform consulting
services hereunder, subject to the right of the Company to reasonably request by
advance written notice to Consultant that such services be performed at a
specific time and at a specific location. The Consultant shall honor any such
request unless she has a conflicting business or personal commitment that would
preclude her from performing such services at the time and/or place requested by
the Company, and in such circumstances the parties shall make reasonable efforts
to arrange a mutually satisfactory alternative. The Company shall use its
reasonable best efforts not to require the performance of consulting services in
any manner that unreasonably interferes with any other business or pre-scheduled
personal activity of Consultant. It is not intended and in



--------------------------------------------------------------------------------

no event shall Consultant be required to perform services for the Company
hereunder at a level that would require Consultant to devote to such services
twenty percent (20%) or more of the average level of bona fide services
performed by Consultant while an employee of the Company over the 36 month
period immediately preceding the Retirement Date (the “Maximum Commitment”). The
Company and Consultant acknowledge that they have established the Maximum
Commitment so that Consultant will have incurred a separation from service as of
the Retirement Date pursuant to, and in accordance with the regulations
promulgated under, Section 409A of the Internal Revenue Code of 1986, as
amended, and will act accordingly.

3. Status. Consultant shall not, by virtue of the consulting services provided
hereunder, be considered to be an officer or employee of the Company or any of
its affiliates, and shall not have the power or authority to contract in the
name of or bind the Company. As an independent contractor, Consultant may
perform services for others. Consultant shall at all times be treated as an
independent contractor and shall be responsible for the payment of all taxes
with respect to all amounts paid to her hereunder. Consultant shall not, by
reason of the services performed hereunder, be entitled to participate in any
employee benefits plan or fringe benefit or perquisite program made available to
any employee or officer of the Company. Nothing in this Agreement shall be
construed to limit the rights of Consultant to receive any benefits or
compensation otherwise payable to Consultant in respect of her prior services as
an officer and employee of the Company under the express terms and conditions of
any agreement between her and the Company or the applicable terms and conditions
of any employee benefit plan, program or arrangement.

4. Consulting Fees. In respect of the services to be performed hereunder, the
Company shall pay Consultant the amount of $300,000, in two installments, the
first payable on the Retirement Date and the second payable on October 15, 2009;
provided that, Consultant shall be required to repay a pro-rated portion of the
consulting fee promptly upon demand by the Company should Consultant refuse to
provide the services required of her hereunder, after written demand for
performance is made by the Company. In addition, within 30 days following the
end the Consulting Period (or such earlier date as the Board shall determine),
the Company may (but is not required to) award Consultant a discretionary bonus,
in such amount as the Board shall determine based on the value of the services
provided by Consultant to the Company during the Consulting Period.

5. Equipment, Office Space and Support Services. During the Consulting Period,
the Company shall continue to provide Consultant with the same personal business
equipment and services (e.g., blackberry, home fax, home phone line, access to
the Company email system) as were made available to her to assist in the
performance of her services outside the office immediately prior to the
Retirement Date. During the Consulting Period, the Company shall provide
Consultant with an office and secretarial

 

2



--------------------------------------------------------------------------------

and other support services, in each case, as shall be necessary or appropriate
for Consultant to perform the consulting services required of her hereunder.

6. Expenses. The Company shall also pay or reimburse Consultant for such
reasonable expenses incurred by Consultant in the course or on account of
rendering consulting services hereunder in accordance with, and subject to the
terms and conditions of, the expense reimbursement policy applicable to expenses
incurred by senior officers of the Company, as in effect on the date hereof.

7. Confidential Information. Consultant understands and agrees that in the
course of her services hereunder she will acquire and/or have access to
confidential information, trade secrets, proprietary data and/or non-public
information concerning the business, professional and/or personal affairs,
activities and operations of the Company, the Company’s subsidiaries and
affiliates and/or the officers, employees and/or representatives of any of them
(collectively, the “PNX Companies”) and the PNX Companies’ plans, methods of
doing business and practices and procedures, as well as confidential information
disclosed to PNX Companies from time to time by third parties, any or all of
which shall be referred to herein as the “Confidential Information.” Without the
prior written consent of a duly authorized officer of the Company, and except to
the extent required in connection with the performance of her duties hereunder,
by an order of a court having competent jurisdiction or under subpoena from an
appropriate government agency, Consultant shall not disclose to any Confidential
Information to any third person, unless such Confidential Information has been
previously disclosed to the public by the Companies or has become public
knowledge other than by Consultant’s breach of this Agreement or any other
agreement with the Company by which she may be bound. The Consultant’s duties
and obligations under this paragraph 7 are in addition to, and not intended to
supersede, limit, amend or otherwise modify any existing covenant made by
Consultant in favor of the Company in connection with, as a condition of, or
pursuant to the terms of any agreement entered during the term of, her
employment with the Company, whether pertaining to the preservation of
confidential information or otherwise.

8. Intellectual Property. Consultant agrees that all intellectual property,
including, but not limited to, all ideas and concepts contained in computer
programs and software, documentation or other literature or illustrations that
are conceived, developed, written, or contributed by Consultant during the
Consulting Period, either individually or in collaboration with others, that
relate to, and are part of, the services provided by Consultant hereunder, shall
belong to and be the sole property of the Company. Consultant further agrees
that all rights in all works prepared or performed by Consultant pursuant to
this Agreement shall belong exclusively to the Company and shall constitute
“works made for hire” for purposes of copyright law. The Consultant hereby
assigns to the Company her entire right, title and interest in any invention or
idea, patentable or not, conceived, discovered or made by her during the
Consulting Period (whether alone or with others and whether or not on the
Company’s premises) covered by the foregoing.

 

3



--------------------------------------------------------------------------------

The provisions of this Section shall not be construed to assign to the Company
any of Consultant’s rights in any work, concept, invention or idea for which no
equipment, supplies, facilities, or trade secret information of the Company was
used, that was developed entirely on Consultant’s own time, and that does not
relate at the time of conception or reduction to practice of the invention to
the Company’s business or to the Company’s actual or demonstrably anticipated
research or development; or does not result from any work performed by
Consultant for the Company.

9. Indemnification. The Company shall, to the fullest extent permitted by
applicable law, indemnify and hold harmless Consultant (including the
advancement of legal fees) with regard to Consultant’s good faith action or
inaction pursuant to this Agreement and cause Consultant to be covered, in
respect of her services hereunder, by any insurance policy providing indemnity
coverage for its corporate officers and directors, in each case, to the same
extent as, and subject to the same conditions as apply to, its corporate
officers and directors.

10. Miscellaneous. This Agreement is for the personal services of Consultant and
may not be subcontracted or assigned by Consultant in any fashion, whether by
operation of law, or by conveyance of any type, without the prior written
consent of the Company, which consent the Company may withhold in its sole
discretion. Without the written consent of Consultant, the Company may not
assign all or any portion of this Agreement at any time to any of its affiliates
or to any other person. This Agreement may only be amended by a written
instrument signed by the Company and Consultant. Except as otherwise expressly
provided hereunder, this Agreement shall constitute the entire

 

4



--------------------------------------------------------------------------------

agreement between the Company and Consultant with respect to the provision of
consulting services by the Consultant to the Company. This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

11. Governing Law. This Agreement shall be governed by the laws of Connecticut,
without reference to the principles of conflicts of law.

IN WITNESS, WHEREOF, the parties have executed this Agreement as of the day
first written above.

 

THE PHOENIX COMPANIES, INC.

/s/ Bonnie Malley

By:  

Bonnie Malley

Title:   EVP, HR DONA D. YOUNG

/s/ Dona D. Young

 

5